Determination of respondent, dated November 22, 2011, terminating petitioner’s participation in the Section 8 Housing Choice Voucher program, unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Alexander W. Hunter, Jr., J.], entered July 20, 2012) dismissed, without costs.
The determination was supported by substantial evidence (.300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180 [1978]). Indeed, joint federal income tax returns filed by petitioner and her husband demonstrate that she intentionally misrepresented the household’s income during annual Section 8 recertifications in 2008, 2009, and 2010, resulting in a significant subsidy overpayment.
Given the Court of Appeals’ decision in Matter of Perez v Rhea (20 NY3d 399 [2013]), the penalty imposed does not shock our sense of fairness.
We have considered petitioner’s remaining arguments and find them unavailing.
Concur—Tom, J.P, Acosta, Feinman and Clark, JJ.